DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1 and 2, claims 1-3, 5-7 and 12-14 in the reply filed on 7/18/22 and in the email sent on 5/18/22, is acknowledged. The traversal is made on the grounds that:
“Applicant explains that Figures 1-11 are directed to the first embodiment of the
present disclosure. (see | [0051]-[0061] and [0089]-[0107] of the English specification as filed.) Figures 1 and 2 show respective cross-sectional views of the DC relay according to a first embodiment, and Figures 3-11 show schematic views of parts of the DC relay according to the first embodiment as shown in Figures 1 and 2. (see Ff [0089]-[0107] of the English specification, which describes the embodiment as shown in Figures 1-11.) ….Examination of claims 1-3, 5-7, 12-14, and 19-22 is therefore respectfully requested. The other claims have been identified as “withdrawn” in the enclosed claim set.”

	Examiner agreed to examine Species 1-4, Figures 1-11, claims 1-3, 5-7, 12-14, and 19-22, as the Applicant stated in the REMARKS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 12-14 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “capable of” in claim 1 is a relative term which renders the claim indefinite. The term “capable of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engewald (US 11,410,825 and DE102018208119). 
Regarding claim 1, Engewald discloses a disconnecting device comprising:
	two stationary contact leading-out terminals (22a, 22b), 
a straight sheet type movable spring (26) and a push rod component (34), in which the movable spring (26) is mounted on the push rod component (34) so that movable contacts (24a and 24b) on two ends of the movable spring (26) are in contact with stationary contacts (22a, 22b) on bottom ends of the two stationary contact leading-out terminals (23a, 23b) under an action of the push rod component (34), and 
a current flows in from one of the two stationary contact leading-out terminals (23a, 23b) and flows out of the other of the two stationary contact leading-out terminals (23a, 23b) via through the movable spring (26), 
wherein upper magnetizers (38’, 46) arranged in a width direction of the movable spring (26) are mounted above a preset position of the movable spring (26); 
lower magnetizers (40’) arranged in the width direction of the movable spring (26) and capable of moving with the movable spring (26) are mounted below the preset position of the movable spring (26); 
at least one through hole (see the drawing below) is provided in the movable spring (26) at the preset position, so that the upper magnetizers (38’, 46) and the lower magnetizers (40’) can approach one to another or come into contact with each other through the through hole (see the drawing below); and 
at least two independent magnetically conductive loops (40a, Figures 8 and 10) are formed in the width direction of the movable spring (26) by means of the upper magnetizers (38’, 46) and the lower magnetizers (40’); 
magnetic pole faces of the respective magnetically conductive loops (40a, Figures 8 and 10) at the through hole (see the drawing below) are increased such that when the movable spring (26) has a large fault current, attraction force in a contact pressure direction is generated to resist an electro-dynamic repulsion force generated, due to the fault current between the movable spring (26) and the stationary contact leading-out terminals (22a, 22b) (see para. (18 – 24)).  
Furthermore, Engewald discloses the invention has the same structures as the applicant’s inventions, it would inherently produce the same functions.  
[AltContent: arrow][AltContent: textbox (Through hole)]
    PNG
    media_image1.png
    374
    391
    media_image1.png
    Greyscale

Regarding claim 2, which depends on claim 1, Engewald discloses:
the preset position is between two movable contacts (24a, 24b) in a width direction of the movable spring (26).  
Regarding claim 3, which depends on claim 2, Engewald discloses:
the upper magnetizers (38’, 46) comprise at least one rectangular upper magnetizer, and the lower magnetizers (40’) comprise at least two U-shaped lower magnetizers (40’a, 40’b), 
wherein one of the at least two U-shaped lower magnetizer (40’a, 40’b) and a corresponding one of the at least one rectangular upper magnetizers (38’, 46) form an independent magnetically conductive loop, and 
the two U-shaped lower magnetizers (40’b) are not in contact with each other.  
Regarding claim 5, which depends on claim 3, Engewald discloses:
rectangular adjacent two U-shaped lower magnetizers (40’a, 40’b) are independent from each other, 
the two U-shaped lower magnetizers (40’a, 40’b) are fitted below the corresponding rectangular upper magnetizers.  
Regarding claim 14, which depends on claim 3, Engewald discloses:
the upper magnetizer (38’, 46) is an upper armature secured to the push rod component (34), 
the lower magnetizer (40’) is a lower armature secured to the movable spring (26), 
the movable spring (26) is mounted in the push rod component (34) by a spring (36), 
when the movable contacts (24a, 24b) of the movable spring (26) are in contact with the stationary contacts (22a, 22b) of the stationary contact leading-out terminals (23a, 23b), 
a preset gap (see the drawing below) is presented between the upper armature (38’, 46) and the lower armature (40’).  
[AltContent: textbox (Preset gap)][AltContent: arrow]
    PNG
    media_image2.png
    334
    460
    media_image2.png
    Greyscale

Regarding claim 13, which depends on claim 1, Engewald discloses:
the upper magnetizer (38’, 46) is an upper armature secured to the push rod component (34), and 
the lower magnetizer (40’) is a lower armature secured to the movable spring (26), and the movable spring is mounted in the push rod component (34) by a spring (36); 
when the movable contacts (24a, 24b) of the movable spring (26) are in contact with the stationary contacts (22a, 22b) of the stationary contact leading-out terminals 23a, 23b), 
a preset gap (see the drawing above/below) is presented between the upper armature (38’, 46) and the lower armature (40’).  

    PNG
    media_image3.png
    284
    472
    media_image3.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Engewald (US 11,410,825, DE102018208119).
Regarding claim 22, which depends on claim 1, Engewald does not discloses the widening parts are provided on two sides in the movable spring in a width corresponding to the through hole, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the widening parts are provided on two sides in the movable spring in a width corresponding to the through hole, respectively for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 6, 7, 12 and  19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the DC relay resistant to short-circuit current comprising:
Claim 6: there are two magnetically conductive loops, the movable spring is provided with one through hole, and each of the two U-shaped lower magnetizers has one side wall attached to a side in the width direction of the movable spring, and the other side wall passing through the through hole of the movable spring, and a gap is presented between the other side walls of the two U-shaped lower magnetizers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 25, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837